DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 16 May 2022 for the application filed 29 May 2020, which claims priority to PRO 62/981,327 filed 25 February 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15, and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation "the social area" in lines 2 and 6 respectively.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be interpreted as “the social area section”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henshaw (US 2014/0361585).
- Regarding Claim 1. Henshaw discloses an aircraft interior structure (fig. 1-11), comprising: 
a social area section (fig. 7 illustrates the social area section where in the four seats are capable of sharing a common surface, the social area section being seats 122/142) including a surface (148/108), the social area section including at least a first portion (124/144) and a second portion (130/150), the first portion (124/144) positioned at or above a plane defined by a surface (148/128, illustrated by fig. 11), the second portion (130/150) positioned at or below the plan defined by the surface (148/128, illustrated by fig. 11), the social area section (122/142) being accessible from a floor area of an aircraft cabin (fig. 7-11 illustrate the social section accessible from the aisles/floor area of an aircraft cabin); 
a passenger seating section (82/102) positioned forward to an aircraft seat (fig. 7-11 illustrate one portion of an aircraft cabin, allowing for the seats to be positioned forward to other aircraft seats), the passenger seating section including at least a first portion (90/110) and a second portion (84/104), the first portion of the passenger seating section (82/102) including a footwell (90/110, fig. 10 illustrates the footwell); and 
a partition (124/144, fig. 10 illustrates the monitors serving as partitions along with an extension beside the monitors to completely separate the space) including a substantially-vertical section (the monitors and extension are substantially vertical) configured to separate the second portion (84/104) of the passenger seating section (82/102) and a first portion (124/144) of the social area section (122/142, fig. 10 illustrates the separation), the footwell (90/110) of the passenger seating section (82/102) being positioned underneath at least one of the partition (124/144) or the surface (148/160) of the social area section (122/142) in the second portion (130/150) of the social area section (122/142).
- Regarding Claim 2. Henshaw discloses the aircraft interior structure of Claim 1, the surface (148/160) including at least one accessible exterior edge (148) proximate to the floor area (fig. 7-11 illustrate the outer table proximate the floor/aisle), the exterior edge (148) being accessible from the floor area (fig. 8 illustrates the accessibility from the floor area/aisle).
- Regarding Claim 3. Henshaw discloses the aircraft interior structure of Claim 2, the surface (148/160) including at least one accessible interior edge (160) proximate to a bounded space of the floor area (the interior of 122/142 is a bounded space with the interior edge of surface 160 accessible), the interior edge being accessible from the bounded space (fig. 7 illustrates the arrangement as claimed).
- Regarding Claim 4. Henshaw discloses the aircraft interior structure of Claim 3, the surface (160) including at least one actuatable portion (124/144, fig. 10), the at least one actuatable portion (124/144) configured to provide access to the at least one accessible interior edge (160) and the bounded space of the floor area (fig. 7-11 illustrate the arrangement).
- Regarding Claim 5. Henshaw discloses the aircraft interior structure of Claim 2, the social area section (122/142) including at least one seat (122/142) proximate to the at least one passenger-accessible exterior edge (148, fig. 7-11 illustrate the arrangement).
- Regarding Claim 6. Henshaw discloses the aircraft interior structure of Claim 5, the at least one seat (122/142) being fixed in position (fig. 7-11 illustrate the seats fixed in position).
- Regarding Claim 8. Henshaw discloses the aircraft interior structure of Claim 1, the floor area including an aircraft aisle (fig. 7-11 illustrate the floor area as aisles outside the seats).
- Regarding Claim 9. Henshaw discloses the aircraft interior structure of Claim 8, the aircraft seat (82/102) being parallel to the aircraft aisle (fig. 7-11 illustrates that the seats are parallel to the aisles).
- Regarding Claim 11. Henshaw discloses the aircraft interior structure of Claim 8, further comprising: 
a plurality of support structures (fig. 7-11 illustrate multiple support structures supporting the seats and tables/partitions from the floor), the plurality of support structures being configured to at least one of support the surface or define the passenger seating section (fig. 7-11 illustrate multiple support structures supporting the seats and tables/partitions from the floor).
- Regarding Claim 12. Henshaw discloses the aircraft interior structure of Claim 11, the footwell (110/130) being proximate to the aircraft aisle (fig. 7-11 illustrate the footwell adjacent the aisle) and at least one exterior support structure of the plurality of support structures (fig. 7-11 illustrate the footwell formed by the exterior support adjacent the aisle).
- Regarding Claim 13. Henshaw discloses the aircraft interior structure of Claim 1, the footwell (110/130, fig. 7) being centered within the passenger seating section (82/102) of the aircraft interior structure (fig. 7-11 illustrate the footwells for 122/142 centered within the passenger seating section of the interior structure).
- Regarding Claim 14. Henshaw discloses the aircraft interior structure of Claim 1, the passenger seating section (82/102) further including an ottoman (“include a shelf positioned within each footwell that functions as an ottoman” [0063]) within the footwell (110/130), the ottoman and the aircraft seat (82/102) configured to form a bed surface when the aircraft seat is in a lie-flat position (“a lie-flat position forming a horizontal bed” [0065]).
- Regarding Claim 15. Henshaw discloses an aircraft cabin (fig. 7-11), comprising: 
at least one passenger compartment (82/102), the at least one passenger compartment (82/102) including an aircraft seat (82/102); 
a floor area (fig. 7-11 illustrate a floor area including an aisle); and 
an aircraft interior structure (illustrated as various portions of the structure in fig. 7-11), comprising: 
a social area section (122/142) including a surface (148/160), the social area section including at least a first portion (124/144) and a second portion (130/150), the first portion (124/144) positioned at or above a plane defined by a surface (148/128, illustrated by fig. 11), the second portion (130/150) positioned at or below the plan defined by the surface (148/128, illustrated by fig. 11), the social area section (122/142) being accessible from a floor area (fig. 7-11 illustrate the social section accessible from the aisles/floor area of an aircraft cabin); 
a passenger seating section (82/102) positioned forward to the aircraft seat (fig. 7-11 illustrate one portion of an aircraft cabin, allowing for the seats to be positioned forward to other aircraft seats), the passenger seating section including at least a first portion (90/110) and a second portion (84/104), the first portion of the passenger seating section (82/102) including a footwell (90/110, fig. 10 illustrates the footwell); and 
a partition (124/144, fig. 10 illustrates the monitors serving as partitions along with an extension beside the monitors to completely separate the space) including a substantially-vertical section (the monitors and extension are substantially vertical) configured to separate the second portion (84/104) of the passenger seating section (82/102) and the first portion (124/144) of the social area section (122/142, fig. 10 illustrates the separation), the footwell (90/110) of the passenger seating section (82/102) being positioned underneath at least one of the partition (124/144) or the surface (148/160) of the social area section (122/142) in the second portion (130/150) of the social area section (122/142)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Henshaw in view of Davis et al. (US 2018/0118350).
- Regarding Claim 7. Henshaw discloses the aircraft interior structure of Claim 5, but does not disclose the at least one seat configured to actuate between a stowed position and a deployed position.
However, Davis discloses a similar aircraft interior structure, wherein at least seat (132, fig. 1) is configured to actuate between a stowed position (fig. 2) and a deployed position (fig. 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the at least one seat of Henshaw to actuate between a stowed position and a deployed position as disclosed by Davis, to allow for additional table space to be realized within the passenger seating section of Henshaw.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Henshaw in view of White et al. (US 2020/0216177).
- Regarding Claim 10. Henshaw discloses the aircraft interior structure of Claim 8, but does not disclose the aircraft seat being set at an angle relative to the aircraft aisle.
However, White discloses a similar aircraft interior structure wherein the aircraft seat (13.1, fig. 1a-c) is set at an angle relative to the aircraft aisle (fig. 1a-c illustrate the seats set at an angle to the aisles on the exterior of the seating arrangements).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the seats of Henshaw to be at a angle to the aisle as disclosed by White as it has been held that rearrangement of portions of an invention is well within the capability of one of ordinary skill in the art.  Additionally, given the recitation within claim 9 of the seats being arranged parallel, any criticality to the seats being arranged at an angle is brought into question, as the invention appears to function equally with either arrangement.
Response to Arguments
Applicant's arguments, see pages 7-19, filed 16 May 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments against the Henshaw reference, the examiner maintains that as the claims are currently formulated, Henshaw discloses each and every limitation of the newly amended independent claims.  Henshaw clearly discloses a social area section with first and second portions as claimed, a passenger seating section with first and second portions, and a partition which is substantially vertical and separates the portions of the passenger seating section and the social area section.  The claims do not go into detail regarding the number of seats within the social or passenger sections or that the partition is not moveable, allowing for Henshaw to disclose all the limitations as recited.  The moveable monitors and insert of Henshaw double as the partition and separate the sections as required, per [0071] of Henshaw.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        23 May 2022